--------------------------------------------------------------------------------


Exhibit 10.2




Angelica Letterhead


HAND DELIVERED


September 19, 2006




James R. Henderson
(Address)


Dear Jim:


As you know, it was agreed that in order to avoid possible complications under
the Settlement Agreement, your retainer fees and other Director compensation
will be paid in the form of cash rather than shares of Angelica stock.


In that regard, enclosed is a check, in the amount of $7,032.00, representing
the cash equivalent of the initial 400 share grant which each new director
receives at the time he joins the Board. This amount is based upon the market
share price ($17.58) on August 30, 2006, the date your appointment to the Board
became effective.


Your annual retainer fees will also be paid in cash. The basic annual retainer
is presently $20,000 and is normally paid in May in the form of shares. When a
Director joins the Board during the year, he receives a pro-rated portion of the
annual retainer. If a Director leaves the Board within 10 months of the annual
retainer date, a pro-rated portion of the retainer amount is subject to
forfeiture. Since you joined the Board three months into the year, you will
receive 75% of the annual retainer fee, or $15,000. As agreed, this will be paid
in three equal installments at the end of November ’06, February ’07 and May
’07. Naturally, should you leave the Board prior to the next retainer date a
pro-rated portion of this amount will be subject to forfeiture.


If you have any questions, please feel free to call me. Otherwise, we would ask
that you sign and return the enclosed copy of this letter acknowledging receipt
and acceptance of the above.


Very truly yours,


/s/ Steve Frey






RECEIVED AND ACCEPTED


/s/ James R. Henderson          
James R. Henderson






 
 

--------------------------------------------------------------------------------

 


Angelica Letterhead


HAND DELIVERED


September 19, 2006




John J. Quicke
(Address)


Dear John:


As you know, it was agreed that in order to avoid possible complications under
the Settlement Agreement, your retainer fees and other Director compensation
will be paid in the form of cash rather than shares of Angelica stock.


In that regard, enclosed is a check, in the amount of $7,032.00, representing
the cash equivalent of the initial 400 share grant which each new director
receives at the time he joins the Board. This amount is based upon the market
share price ($17.58) on August 30, 2006, the date your appointment to the Board
became effective.


Your annual retainer fees will also be paid in cash. The basic annual retainer
is presently $20,000 and is normally paid in May in the form of shares. When a
Director joins the Board during the year, he receives a pro-rated portion of the
annual retainer. If a Director leaves the Board within 10 months of the annual
retainer date, a pro-rated portion of the retainer amount is subject to
forfeiture. Since you joined the Board three months into the year, you will
receive 75% of the annual retainer fee, or $15,000. As agreed, this will be paid
in three equal installments at the end of November ’06, February ’07 and May
’07. Naturally, should you leave the Board prior to the next retainer date a
pro-rated portion of this amount will be subject to forfeiture.


If you have any questions, please feel free to call me. Otherwise, we would ask
that you sign and return the enclosed copy of this letter acknowledging receipt
and acceptance of the above.


Very truly yours,


/s/ Steve Frey






RECEIVED AND ACCEPTED


/s/ John J. Quicke                   
John J. Quicke





